Exhibit 10.5

 

FIRST AMENDMENT

TO

EXECUTIVE EMPLOYMENT AGREEMENT

 

This First Amendment (the “First Amendment”) to that certain Executive
Employment Agreement between Radius Health, Inc., a Delaware corporation
(together with any successor thereto, the “Company”), and Robert Ward (the
“Executive”) dated as of December 12, 2013 (the “Employment Agreement”) is made
as of this 1st day of July, 2015 (the “Amendment Date”), by and among the
Company and the Executive.  Except as set forth in this First Amendment,
capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Employment Agreement.

 

WITNESSETH

 

WHEREAS, the Company and the Executive desire to amend the terms of the
Employment Agreement as set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Executive and the Company hereby agree to
the following:

 

1.             Amendment to the Employment Agreement.  Effective as of the
Amendment Date, Section 8(e) of the Employment Agreement is hereby amended and
restated in its entirety to read as follows:

 

(e)           TERMINATION WITHOUT CAUSE OR FOR GOOD REASON FOLLOWING A CHANGE OF
CONTROL.  If the Executive’s employment by the Company is terminated by the
Company other than for Cause (and not due to Disability or death), or by the
Executive for Good Reason, in either case on or within twenty-four (24) months
immediately following a Change of Control (as defined in the Plan, disregarding
for this purpose clause (d) of such definition), then the Company shall pay or
provide the Executive with the Accrued Amounts and all of the benefits described
in Section 8(d) above, subject to compliance with Section 11; provided that:
(i) the Salary Severance Period defined in Section 8(d)(1) shall be increased to
a total of eighteen (18) months following the termination date; (ii) the COBRA
Severance Period defined in Section 8(d)(2) shall be increased to a total of
eighteen (18) months following the termination date; (iii) in lieu of the
pro-rata bonus described in Section 8(d)(4), the Company shall pay the Executive
one-hundred fifty percent (150%) of the Target Bonus for the performance year in
which the Executive’s termination occurs, payable as a lump sum payment on the
Company’s first ordinary payroll date occurring on or after the General Release
effective date (namely, the date it can no longer be revoked); and (iv) in lieu
of the vesting acceleration described in Section 8(d)(5), all of the outstanding
unvested shares subject to the Option shall become fully vested and the time
period that the Executive may have to exercise the Option shall be extended for
a period equal to the shorter of (i) nine (9) months, or (ii) the remaining term
of the award.

 

2.             Non-Compete Agreement.  As a condition to the effectiveness of
this First Amendment, Executive will execute and deliver to the Company the
Confidentiality and Non-Competition Agreement attached as Exhibit A.

 

3.             No Other Amendment.  Except as expressly set forth in this First
Amendment, the Employment Agreement shall remain unchanged and shall continue in
full force and effect according to its terms.

 

--------------------------------------------------------------------------------


 

4.             Counterparts.  This First Amendment may be executed in several
counterparts, each of which shall be deemed an original and all of which
together shall constitute one document.

 

IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
Amendment Date.

 

 

RADIUS HEALTH, INC.

 

 

 

 

 

By:

/s/ Kurt C. Graves

July 9, 2015

 

 

 

 

Name:

Kurt C. Graves

 

 

 

 

Title:

Chairman of the Board of Directors

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Robert Ward

 

Robert Ward

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Confidentiality and Non-Compete Agreement

 

[attached]

 

--------------------------------------------------------------------------------


 

Confidentiality and Non-Competition Agreement

 

In consideration for the agreement of Radius Health, Inc., its subsidiaries,
affiliates, successors or assigns (together the “Company”) to employ me as an
employee or consultant and my receipt of the compensation now and hereafter paid
to me by the Company, I agree as follows:

 

1.             Definition of Confidential Information.  I acknowledge that I may
be furnished or have access to confidential, proprietary or trade secret
information relating to the Company’s past, present or future (a) products,
processes, formulas, patterns, compositions, compounds, projects,
specifications, know how, research data, clinical data, personnel data,
compilations, programs, devices, methods, techniques, inventions, software code,
developments, documentation, original works of authorship, designs and technical
data, and improvements thereto (collectively, “Technology”); (b) research and
development activities, (c) marketing, business or business development
activities, including without limitation prospective or actual bids or
proposals, pricing information and financial information; (d) customers or
suppliers; or (e) other administrative, management, planning, financial,
marketing, purchasing or manufacturing activities.  All of this type of
information, whether it belongs to the Company or was provided to the Company by
a third party with the understanding that it be kept confidential, and any
documents, diskettes or other storage media, or other materials or items
containing this type of information, are proprietary and confidential to the
Company (“Confidential Information”).

 

2.             Obligations.  I agree to preserve and protect the confidentiality
of Confidential Information both during and after my employment with the
Company.  In addition, I agree not to, at any time during the term of this
Confidentiality and Non-Competition Agreement (this “Agreement”) or thereafter,
(a) disclose or disseminate Confidential Information to any third party,
including without limitation employees or consultants of the Company without a
legitimate business need to know; (b) remove Confidential Information from the
Company’s premises or make copies of Confidential Information, except as
required to perform my job; or (c) use Confidential Information for my own
benefit or for the benefit of any third party.  I also agree to take all actions
necessary to avoid unauthorized disclosure and otherwise to maintain the
confidential or proprietary nature of such Confidential Information.  If I am
not certain whether or not information is confidential, I will treat that
information as Confidential Information until I have verification from the
Company’s Personnel Officer that the information is not Confidential
Information.

 

3.             Exceptions.  The Company agrees that the obligations in Section 2
do not apply to any information that I can establish (a) has become publicly
known without a breach of this Agreement by me or a third party’s breach of an
agreement to maintain the confidentiality of the information; or (b) was
developed by me prior to the date this Agreement is signed, and prior to the
date any earlier Confidentiality Agreement of the Company was signed, if the
date of development can be established by documentary evidence.  For the
purposes of clause (a) of the preceding sentence, Confidential Information will
be deemed to have become publicly known only if I can establish that all
material features comprising such information have become publicly known.

 

--------------------------------------------------------------------------------


 

4.             Former Employer Information.  I agree that I will not, during my
employment with the Company, improperly use or disclose any proprietary
information or trade secrets of any former or current employer or any other
person or entity and that I will not bring onto the premises of the Company any
unpublished document or proprietary information belonging to any such employer,
person or entity unless consented to in writing by such employer, person or
entity.

 

5.             Inventions and Works Retained and Licensed.  I have attached
hereto, as Exhibit A, a list describing all Technology which was created, made,
conceived, developed or reduced to practice (collectively, “Developed”) by me,
solely or jointly,  prior to my employment with the Company (collectively
referred to as “Prior Works or Inventions”), which belong to me, which relate to
the Company’s business, products, or research and development, and which are not
assigned to the Company hereunder, or, if no such list is attached, I represent
that there are no such Prior Works or Inventions.  If, in the course of my
employment with the Company, I incorporate into a Company product, process or
machine, or otherwise use for the benefit of the Company, a Prior Work or
Invention, whether or not listed, owned by me or in which I have an interest,
the Company is hereby granted and shall have a nonexclusive, royalty-free,
assignable, irrevocable, perpetual, worldwide license to make, have made,
modify, reproduce, distribute, prepare derivative works of, use, import, offer
to sell, sell and otherwise exploit such Prior Work or Invention, including
without limitation as part of or in connection with such product, process or
machine or other use of the same.

 

6.           Ownership of Work Product.

 

(a)           I agree that the Company owns all right, title and interest in,
including without limitation all trade secrets, patent rights, copyrights,
trademarks, and other intellectual property rights (collectively, “Intellectual
Property Rights”) in the following works that I Develop, solely or jointly,
during and for one (1) year after termination of my employment with the
Company:  (i) Technology that is created using the Company’s facilities,
supplies, information, trade secrets or time, (ii) Technology that relates
directly or indirectly to or arises out of the actual or proposed business of
the Company, including, without limitation the research and development
activities of the Company, (iii) Technology that relates directly or indirectly
to or arises out of any task assigned to me or work I perform for the Company 
or (iv) Technology that is based on Confidential Information (collectively “Work
Product”).  Because any Work Product will inevitably be based upon or somehow
involve the Company’s business, products, services or methodologies, I agree
that any Work Product will belong to the Company even if I Develop it on my own
time, using my own equipment, whether on the Company’s premises or elsewhere.  I
will promptly provide full written disclosure to an officer of the Company of
any Work Product I Develop, solely or jointly, during the term and for a period
of one (1) year thereafter.  I hereby irrevocably assign and agree to assign to
the Company the ownership of, and all Intellectual Property Rights in, the Work
Product.  The Company will have the right to hold in its own name all rights in
the Work Product, including without limitation all Intellectual Property Rights
therein.  I also waive all claims to moral rights in any Work Product.

 

(b)           I agree to cooperate fully with the Company, both during and after
my employment with the Company, with respect to the procurement, maintenance and
enforcement of copyrights, patents and other Intellectual Property Rights (both
in the United States and

 

5

--------------------------------------------------------------------------------


 

foreign countries) relating to Work Product.  I agree to execute and deliver all
papers, including, without limitation, copyright applications, patent
applications, declarations, oaths, formal assignments, assignments of priority
rights, and powers of attorney, which the Company may deem necessary or
desirable to protect its rights and interests in any Work Product.  I further
agree that if the Company is unable, after reasonable effort, to secure my
signature on any such papers, any executive officer of the Company shall be
entitled to execute any such papers as my agent and attorney-in-fact, and I
hereby irrevocably designate and appoint each executive officer of the Company
as my agent and attorney-in-fact to execute any such papers on my behalf, and to
take any and all actions as the Company may deem necessary or desirable to
protect its rights and interests in any Work Product, under the conditions
described in this sentence.

 

7.             Maintenance of Records.  I agree to keep and maintain adequate
and current written records of all Work Product made by me (solely or jointly
with others) during the term of my employment with the Company.  The records
will be in the form of notes, sketches, drawings, and any other format that may
be specified by the Company.  The records will be available to and remain the
sole property of the Company at all times.

 

8.             Return of Confidential Information.  I agree to return to the
Company all Confidential Information in my possession, custody or control
immediately upon my termination, or earlier, from the Company for any reason, if
the Company requests.

 

9.             Notification of New Employer.  In the event I leave the employ of
the Company for any reason, I hereby grant consent to notification by the
Company to my new employer about my rights and obligations under this Agreement.

 

10.          Noncompetition; Nonsolicitation of Employees.  In order to protect
the value of any Confidential Information, I agree to the following provisions
against unfair competition, which I acknowledge represent a fair balance of the
Company’s rights to protect its business and my right to pursue employment:

 

(a)           While I am employed (whether as an employee or consultant) at the
Company and for a period (the “Restricted Period”) immediately following
termination of such employment (for any reason whatsoever, whether voluntary or
involuntarily) of (i) one year or (ii) if later, until the end of the Salary
Severance Period (as defined in the Employment Agreement, dated December 12,
2013, between me and the Company, as may be amended from time to time (the
“Employment Agreement”), I agree that I will not, whether alone or as a partner,
officer, director, consultant, agent, representative, employee or security
holder of any company or their commercial enterprise, directly or indirectly
engage in, have an equity interest in, interview for a potential employment or
consulting relationship with or manage, provide services to or operate any
person, firm, corporation, partnership, association, other entity or business or
other activity anywhere in the world that engages in business that is
competitive with or renders services to any firm or business organization which
competes with the business of the Company, which business includes, without
limitation, the research, discovery and/or development of therapeutics to treat
osteoporosis or hot flashes, or any other therapeutics that the Company is
actively engaged in at the time of termination of your employment (the
“Company’s Business”); provided, that the Company’s Business shall not include
any business that the Company has not taken more than de minimis steps to engage
in at the time of your termination of employment.  The foregoing

 

6

--------------------------------------------------------------------------------


 

prohibition shall not prevent my employment or engagement after termination if
such employment or engagement, in any capacity, does not involve work or matters
related to the Company’s Business.  I shall be permitted to own securities of a
public company not in excess of five (5%) of any class of such securities and to
own stock partnership interests or other securities of any entity not in excess
of five (5%) of any class of such securities and such ownership shall not be
considered to be competition with the Company.

 

(b)           While I am employed (whether as an employee or consultant) at the
Company and for the Restricted Period, I agree that I will not (i) directly or
indirectly solicit, recruit or induce any employee, customer, subscriber,
supplier, vendor or business affiliate of the Company to terminate its
employment or other arrangement with the Company or otherwise alter its
relationship with the Company or (ii) directly or indirectly, for myself or any
other person or entity, solicit or recruit any employee of the Company to work
for a third party other than the Company or hire any such employee during the
employee’s employment with the Company and for a period of twelve months
following the employee’s employment with the Company or engage in any activity
that would cause or encourage any employee to violate any agreement with the
Company.

 

(c)           In the event the terms of this Section 10 shall be determined by
any court of competent jurisdiction to be unenforceable by reason of its
extending for too great a period of time or over too great a geographical area
or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action.

 

11.          Representations and Warranties.  I represent and warrant that (a) I
am able to perform the duties of my position and that my ability to work for the
Company is not limited or restricted by any agreements or understandings between
me and other persons or companies; (b) I will not disclose to the Company, its
employees, consultants, clients, teaming partners or suppliers, or induce any of
them to use or disclose, any confidential information or material belonging to
others, except with the written permission of the owner of the information or
material; and (c) any information, material or product I create or develop for,
or any advice I provide to, the Company, its employees, consultants, clients,
teaming partners or suppliers, will not rely or be based on confidential
information or trade secrets I obtained or derived from a source other than the
Company.  I agree to indemnify and hold the Company harmless from damages,
claims, costs and expenses based on or arising from the breach of any agreement
or understanding between me and another person or company or from my use or
disclosure of any confidential information or trade secrets I obtained from
sources other than the Company.

 

12.          Damages and Injunctive Relief.  I acknowledge and agree that:

 

(a)           My obligations under this Agreement have a unique and substantial
value to the Company and I remain obligated even if I voluntarily or
involuntarily leave the Company’s employment.  I understand that if I violate
this Agreement during or after my employment, the Company may be able to recover
monetary damages from me and/or the other relief described below.

 

7

--------------------------------------------------------------------------------


 

(b)           I agree that a violation or even a threatened violation of this
Agreement is likely to result in irreparable harm to the Company and its
goodwill, the exact amount of which will be difficult or impossible to
ascertain, and monetary damages alone will not completely compensate the Company
for the harm.  Accordingly, the Company may obtain an injunction prohibiting me
from violating this Agreement, an order requiring me to render specific
performance of the Agreement, and/or any other remedy which may be available at
law or in equity.

 

(c)           If a court determines that I have breached or attempted or
threatened to breach this Agreement, I consent to the granting of an injunction
restraining me from further breaches or attempted or threatened breaches of this
Agreement, compelling me to comply with this Agreement, and/or prescribing other
equitable remedies.

 

13.          Miscellaneous Provisions.

 

(a)           No failure or delay to act by the Company will waive any right,
remedy or power contained in this Agreement.  Any waiver by the Company must be
in writing and signed by an officer of the Company to be effective.

 

(b)           The provisions of this Agreement are applicable to Confidential
Information and Work Product disclosed, developed or proprietary before or after
I sign this Agreement.

 

(c)           This Agreement is to be construed according to its fair meaning
and not strictly for or against either party.

 

(d)           This Agreement will be governed by the law of the Commonwealth of
Massachusetts without regard to its conflicts of laws provisions that would
result in the application of the laws of any other jurisdiction.  Suit to
enforce any provision of this Agreement or to obtain any remedy with respect
hereto may be brought in a courts of the Commonwealth of Massachusetts and for
this purpose I expressly consent to the jurisdiction of said courts.

 

(e)           If any provision of this Agreement conflicts with the law of the
Commonwealth of Massachusetts or if any provision is held invalid by a court
with jurisdiction over the parties to this Agreement, the provision will be
deemed to be restated to reflect as nearly as possible the parties’ original
intentions in accordance with applicable law, and the remainder of the Agreement
will remain in full force and effect.  If it is not possible to restate the
provision in a legal and valid manner, then the provision will be deemed not to
be a part of the Agreement and the remaining provisions will remain in full
force and effect.

 

(f)            This document constitutes the entire agreement between the
Company and me concerning the matters addressed in this Agreement and with
respect to all periods after the date hereof it supersedes any prior agreement
concerning those matters.  This Agreement shall constitute the Confidentiality
Agreement for purposes of the Employment Agreement.  This Agreement may not be
changed in any respect except by a written agreement signed by both parties. 
Any subsequent change or changes in my duties, salary or compensation will not
affect the validity or scope of this Agreement.

 

8

--------------------------------------------------------------------------------


 

(g)           All remedies provided in this Agreement are cumulative and in
addition to all other remedies which may be available at law or in equity.

 

 

Signature:

 

 

 

 

 

Print Name:

Robert Ward

 

 

 

 

Date:

 

 

 

 

 

THE COMPANY:

RADIUS HEALTH, INC.

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

9

--------------------------------------------------------------------------------


 

Exhibit A

 

None.

 

10

--------------------------------------------------------------------------------